IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 1892 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 172 DB 2012
           v.                   :
                                :             Attorney Registration No. 83524
MARK T. SCHAPPELL,              :
                Respondent      :             (Lebanon County)


                                       ORDER


PER CURIAM


       AND NOW, this 16th day of December, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated September

12, 2014, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Rule 215(g), Pa.R.D.E., and it is

       ORDERED that Mark T. Schappell is suspended on consent from the Bar of this

Commonwealth for a period of five years, and he shall comply with all the provisions of

Rule 217, Pa.R.D.E.